           Case 2:18-cv-00526-RSL-MLP Document 38 Filed 06/02/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MICHAEL RAY PITTS,

 9                             Plaintiff,                 Case No. C18-526-RSL-MLP

10          v.                                            ORDER ON MISCELLANEOUS
                                                          MOTIONS
11   STATE OF WASHINGTON, et al.,

12                             Defendants.

13

14                                      I.      INTRODUCTION

15          This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently before the Court are four

16   motions filed by Plaintiff: (1) motion to appoint counsel (dkt. # 29); (2) “Motion to Proceed with

17   Equal Protection Lawsuit” (dkt. # 32); (3) “Motion to Present Character Witnesses” (dkt. # 33);

18   and (4) “Motion to Respond to Defendant’s Answer and Demand for Jury Trial” (dkt. # 36).

19   Defendant has opposed the second and third motions. (Dkt. # 35.) As discussed below, the Court

20   DENIES Plaintiff’s motions.

21

22

23




     ORDER ON MISCELLANEOUS MOTIONS - 1
            Case 2:18-cv-00526-RSL-MLP Document 38 Filed 06/02/20 Page 2 of 3



 1                                            II.    DISCUSSION

 2           A. Motion to Appoint Counsel & Motion to Proceed with Equal Protection Lawsuit

 3           Plaintiff asks the Court to appoint counsel because of his age and his need to “shelter-in-

 4   place” due to the COVID-19 pandemic. (Dkt. # 29.) In his Motion to Proceed with Equal

 5   Protection Lawsuit, he reiterates his request that the Court appoint counsel due to the COVID-19

 6   pandemic, arguing that the virus and pandemic constitute “exceptional circumstances.” (Dkt. #

 7   32.) Plaintiff further states that he does not have access to the law library because of social

 8   distancing. (Id.)

 9           Generally, a person has no right to counsel in a civil action. See Campbell v. Burt, 141

10   F.3d 927, 931 (9th Cir. 1998). In certain “exceptional circumstances,” the Court may request the

11   voluntary assistance of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1).

12   Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). When determining

13   whether “exceptional circumstances” exist, the Court considers “the likelihood of success on the

14   merits as well as the ability of the [plaintiff] to articulate his claims pro se in light of the

15   complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)

16   (per curiam). Neither factor is dispositive, and they must be viewed together before reaching a

17   decision on a request for counsel. Id.

18           At this early stage in the proceedings, the Court cannot say that Plaintiff has a likelihood

19   of success on the merits of his equal protection claim against the inmate kitchen supervisor at the

20   Monroe Correctional Complex. In addition, this claim is not particularly complex and it is not

21   apparent that Plaintiff will be unable to articulate his claims pro se. Although Plaintiff contends

22   he is unable to access the law library because of social distancing, this bare assertion does not

23   justify the appointment of counsel at this time, nor does the COVID-19 pandemic. Having




     ORDER ON MISCELLANEOUS MOTIONS - 2
            Case 2:18-cv-00526-RSL-MLP Document 38 Filed 06/02/20 Page 3 of 3



 1   considered the applicable factors together, the Court concludes that Plaintiff has not shown

 2   exceptional circumstances and denies his motions requesting the appointment of counsel.

 3          B. Motion to Present Character Witnesses

 4          Plaintiff asks the Court for leave to present character witnesses who would state that he

 5   has “never been racist or ill tempered toward anyone.” (Dkt. # 33.) It is premature for the Court

 6   to determine the admissibility of such evidence. Accordingly, the Court denies the motion.

 7          C. Motion to Respond to Defendant’s Answer and Demand for Jury Trial

 8          Plaintiff asks the Court for leave to respond to Defendant’s answer. (Dkt. # 36.) Pursuant

 9   to the Federal Rules of Civil Procedure, a party is only allowed to reply to an answer with leave

10   of the Court. Fed. R. Civ. P. 7(a)(7). A reply is unnecessary in this case. The Court thus denies

11   Plaintiff’s motion.

12                                        III.    CONCLUSION

13          The Court DENIES Plaintiff’s pending motions (dkt. ## 29, 32, 33, 36). The Clerk is

14   directed to send copies of this order to the parties and to the Honorable Robert S. Lasnik.

15          Dated this 2nd day of June, 2020.


                                                          A
16

17                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
18

19

20

21

22

23




     ORDER ON MISCELLANEOUS MOTIONS - 3
